IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 IN RE: NOMINATION PAPERS OF                  : No. 455 EAL 2019
 SHERRIE COHEN AS CANDIDATE FOR               :
 THE OFFICE OF PHILADELPHIA CITY              :
 COUNCIL-AT-LARGE                             : Petition for Allowance of Appeal from
                                              : the Order of the Commonwealth Court
                                              :
 PETITION OF: SHERRIE COHEN                   :

 IN RE: NOMINATION PAPERS OF                  : No. 456 EAL 2019
 SHERRIE COHEN AS CANDIDATE FOR               :
 THE OFFICE OF PHILADELPHIA CITY              :
 COUNCIL-AT-LARGE                             : Petition for Allowance of Appeal from
                                              : the Order of the Commonwealth Court
                                              :
 PETITION OF: SHERRIE COHEN                   :


                                        ORDER



PER CURIAM

      AND NOW, this 26th day of September, 2019, the Petition for Allowance of Appeal

is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all

remaining issues. The issue rephrased for clarity, is:

             Did the Commonwealth Court and the trial court err by not
             considering the withdrawal of Candidate’s nomination petition
             by court order to be a voluntary withdrawal that would allow
             her to file nomination papers pursuant to Packrall v. Quail, 192
             A.2d 704 (Pa. 1963)?


      The Prothonotary is directed to set an expedited briefing schedule.